Citation Nr: 0909433	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-01 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for left lower 
extremity radicular pain.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to June 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for a cervical, 
spine disability and left lower extremity radiculopathy.  The 
Veteran presented testimony at a personal hearing in October 
2008 before the undersigned.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's cervical spine disability is related to a 1962 
helicopter crash in service.  

2.  Competent medical evidence of a current diagnosis of left 
lower extremity radicular pain is not of record.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, a 
cervical spine disability was incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  Service connection for left lower extremity radicular 
pain is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In light of the favorable disposition of the claim for 
service connection for a cervical spine disability, the Board 
finds that a discussion as to whether VA's duties to notify 
and assist the Veteran have been satisfied on that issue is 
not required.  The Board finds that no further notification 
or assistance is necessary, and that deciding the appeal at 
this time is not prejudicial to the Veteran.

With regard to the claim for service connection for left 
lower extremity radicular pain, the RO sent correspondence in 
September 2005 and April 2006; a rating decision in January 
2006; and a statement of the case in November 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case in July 2007.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis or organic diseases of 
the nervous system, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2008).

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Cervical spine disability

The Veteran contends that his cervical spine disability is a 
result of a helicopter crash he suffered in service.  In July 
2005 the Veteran wrote that because of the intermittent 
recurrences of spine related medical problems over an 
extended period of time, he had not previously discussed with 
medical providers the impact from the helicopter crash as the 
cause.  As the cervical problems had become increasingly 
severe over the prior three years, the trauma to his spine 
from the helicopter crash became more obvious as the source 
of those problems.  

Service medical records show at his entrance examination in 
April 1959, a July 1959 examination for flying status, a June 
1960 examination, and a November 1961 annual flight 
examination, the clinical evaluation was normal for his 
spine.  An August 1960 entry noted the Veteran's back had 
improved.  In February 1962 the Veteran was seen after acting 
as a copilot during an autorotation helicopter accident.  
There were no injuries except for a bruise on the left shin.  
He had normal motion of the spine and lower extremities.  In 
a medical history accompanying a June 1962 separation 
examination, the Veteran denied having or having had frequent 
or severe headaches.  On examination, the clinical evaluation 
was normal for the Veteran's spine and neurologic system.  
The Board finds that a chronic acquired cervical spine 
disability is not shown in service.  

Furthermore, the Board finds that there is no medical 
evidence of record showing that arthritis or DDD of the 
cervical spine manifested to a compensable degree within one 
year following separation from active service.  Therefore 
service connection is not warranted on a presumptive basis.

Records pertaining to the February 1962 helicopter crash 
noted the accident occurred during a demonstration of the 
capabilities of the HU-1A to assorted newsmen gathered at 
Howard Air Force Base.  An aircraft crash report stated that 
the helicopter accident resulted in a total loss of the 
aircraft.  No injuries were noted to the crew at that time.  
The accident occurred when the helicopter was demonstrating a 
180 degree autorotation with a rate of descent of 2150 feet 
per minute.  In an Aircraft Accident Brief prepared in May 
1962, it was noted that the aircraft received major damage 
upon impact with no injury to any personnel on board the 
aircraft.  

The Veteran stated that he was able to walk away from the 
helicopter and although experiencing pain in his back and the 
back of his thighs, did not discuss the pain and discomfort 
with the examining flight surgeon.  The Veteran reported that 
his back problems began as early as 1963.  In approximately 
1999 he began to have pain in his upper back and neck which 
had continued and increased in severity.  

Private medical records show the Veteran was seen by Dr. 
D.F.F. in October 2001 with complaints of neck pain that 
began five or six months earlier and was accompanied by 
headaches.  He had a prior diagnosis of cluster headaches and 
had always been somewhat headache prone.  The Veteran thought 
those episodes of headache seemed related to his neck though 
he was not sure that was the case.  

In February 2005, the Veteran sought treatment from Dr. 
M.D.F., a private neurologist, for a recent exacerbation of 
neck pain.  He had not been seen since October of 2002.  He 
had always had intermittent neck pain and over the past three 
months that was worsening.  His past medical history was 
positive for cluster headaches which were treated by another 
doctor.  The Veteran provided a history of spine problems 
dating back to the 1960's when he was in the military and was 
on a helicopter that had a rather profound crash landing and 
jumped about 100 feet with an axial loading type of injury.  
The Veteran recalled being stiff and sore and had onset of 
back problems the year after he left the military.  He had a 
chronic history of cervical back pain.  Most recently he had 
exacerbated neck pain that was failing to respond to 
conservative treatment.  

In April 2005 the Veteran complained of continued severe neck 
pain but no arm pain.  The Veteran also wanted to discuss the 
mechanism of the injury relating to a helicopter crash where 
he had a 100 foot vertical drop in a Huey helicopter.  He had 
chronic neck pain since that time.  Dr. M.D.F. believed that 
the Veteran's neck pain came from degenerative spondylosis in 
his neck which appeared to be stemming from a helicopter 
crash in 1962.  The neurologist stated it was reasonable to a 
certain degree of medical reliability that the symptoms were 
initiated and represented a chronic flare up of the previous 
injuries that occurred at that time.  

Private medical records show degenerative disc disease of the 
cervical spine and that the Veteran sought physical therapy 
for his neck pain and for associated headaches.  A MRI in 
July 2002 revealed cervical spondylosis.  

A private physician, Dr. M.V.O. wrote in October 2006 that 
the Veteran was a patient of his who had been involved in a 
helicopter accident in 1962 and had subsequent injury to his 
neck.  Based on documented evaluation by an analyst of the 
accident, who felt that given the impact at greater descent, 
Eiband spinal injury criteria were exceeded by the helicopter 
accident, it was consistent with the Veteran's present 
disability with his neck limitations and DDD of his neck.  
The Veteran denied any history of another injury that 
occurred through his life span to relate to the unusual 
effect of the neck disease with the DDD that he had.  Dr. 
M.V.O. felt it was consistent that the Veteran's neck 
condition was related to the accident that occurred in 1962.  

Dr. M.N. wrote in November 2006 that the Veteran was a 
patient of a pain management clinic and had been since 
February 2006.  His history went back to a helicopter 
accident suffered in 1962.  He had some initial problems from 
that accident which was thought to have been the onset of his 
back problem which led to him having lower back surgery in 
1987.  Approximately in 2001 he began having neck pain.  The 
doctor's impression was that the Veteran had a chronic 
degenerative condition of his spine that, at least by 
history, was likely to have been initiated by fairly severe 
acceleration-deceleration injury as a young man and was 
likely to continue to be a problem for him.  The diagnosis 
was cervical spondylosis with chronic neck pain.  

Several lay statements in support of the Veteran's claim were 
received.  The pilot of the helicopter that crashed wrote in 
June 2005 after speaking to the Veteran about what he 
recalled of physical problems they had from the crash.  He 
related that they were both sore immediately after the crash.  
They hit so hard the seat cushions collapsed and the edge of 
the seat left big bruises across the backs of their thighs.  
As neither wanted to risk getting taken off flight status, 
they agreed not to discuss it and reported that they weren't 
hurt.  The impact was so hard the cabin roof collapsed on the 
doors and they couldn't be opened.  The pilot described 
having intermittent back and neck problems since that time.  

The Veteran's wife wrote in August 2006 that when the Veteran 
returned shortly after the crash and complained of pain in 
his low back.  She observed some bruises on the back of his 
thighs.  She recalled that was the first time the Veteran had 
ever had any problems with his back.  She observed the 
Veteran's symptoms of severe low back pain which moved into 
his legs and later he had headaches.  By the late 1990's he 
had severe neck pain.  She stated that the only incident or 
accident that could have affected his back or neck was the 
Army helicopter crash in Panama in 1962.  

In October 2006, a former co-worker from 1965 to 1981 wrote 
of his observations of the Veteran's obvious physical 
limitations due to his back from the time they first started 
to work together until the co-worker left employment at that 
company.  The Veteran explained that he had problems with his 
back but never stated what had happened to his back.  Two lay 
statements attested to the Veteran's strength of character 
and integrity and that he had a reputation in his community 
for truthfulness, honesty, and impeccable integrity.

A vice-president of the company for which the Veteran works 
wrote in November 2006 of his observations of the neck 
disability manifested by the Veteran since 1999.  The 
president of the company wrote in September 2008 that it was 
common knowledge that the Veteran suffered and had suffered 
for a number of years from cervical pain and neck spasms.  He 
described the Veteran's symptoms and treatment and the effect 
on driving ability and his employment.  

A principal analyst with Vortechs Helicopter Analytics wrote 
an analysis in December 2006 of the February 1962 helicopter 
mishap.  He discussed observations from photos, aircraft and 
pilot physical parameters, relevant considerations, and 
analysis.  The analyst concluded that the vertical impact 
velocity in the autorotational accident indicated at least a 
60 percent likelihood of significant injury and the duration 
of exposure to (G) loading in that accident exceeded the 
Eiband injury criterion.  Based on those conclusions and 
further corroborating data, there was high probability the 
occupants in that accident incurred ultimate debilitating 
vertebral injury.

A consultant with Injury Analysis, LLC, a retired United 
States Army Medical Corps Colonel with board certification in 
aerospace medicine, Dr. D.F.S., wrote in October 2006 that he 
had been involved in the investigation of several hundred 
helicopter crashes, most of which involved the same type of 
helicopter involved in the crash and he also described 
additional relevant credentials.  He discussed the incident 
of the crash after review of the United States Army official 
accident report and photographic evidence of the crash.  He 
determined that the initial impact of the helicopter would 
have increased the impact forces for a right seated occupant 
which was where the Veteran sat.  

It had been Dr. D.F.S.'s experience as a flight surgeon and 
accident investigator that pilots frequently fail to report 
injuries while they are on flight status because they fear 
becoming medically disqualified due to injury or illness.  
Another consideration raised was that helicopter pilots have 
an extremely high incident of back pain that appeared related 
to either flying posture or vibration exposure.  He 
acknowledged that the long-term effect of back pain related 
to helicopter flying had not been documented but referred to 
studies of other occupations requiring long periods of 
sitting such as truck drivers which had documented an 
increased incidence of spinal degenerative problems.  Dr. 
D.F.S. concluded there was a high probability that the 
Veteran's spinal documented degenerative problems had their 
genesis in the subject crash and/or in his occupational 
exposure to over 800 hours of helicopter flying.  

At a VA examination in June 2007, the Veteran reported the 
history and described his current symptoms.  Clinical 
findings were recorded.  The examiner noted that the claims 
file and medical records were reviewed.  The examiner 
provided an opinion that cervical DDD was less likely than 
not caused by the helicopter crash in 1962.  The rationale 
for the opinion was that the Veteran first reported symptoms 
in the cervical spine more than 30 years after the crash 
while lumbar symptoms began soon after the crash.  

Dr. D.F.S. wrote in June 2008 after he had reviewed the 
medical opinion expressed by a VA physician.  Dr. D.F.S. 
stated that research, much of which he had conducted, shows 
that in the type of crash in which the Veteran was involved, 
excessive vertical forces are transmitted through the seats 
into the entire spine of the occupants.  Most aircrew members 
exposed to such crash forces incur overt spinal injury or 
develop subsequent degenerative spinal changes.  It must also 
be considered that the helmets worn by Army pilots in 1962 
weighed approximately six to eight pounds which served to 
amplify the forces experienced by the cervical spine of 
helmet wearers subject to crash accelerations.  Dr. D.F.S. 
opined that the Veteran's spinal complaints were most likely 
related to the helicopter crash he experienced in 1962.  He 
based his opinion on his analysis of the crash investigation 
report, the Veteran's medical record, and upon his extensive 
investigations into the consequences of helicopter crashes 
and aircrew exposure to the helicopter operational 
environment.  

The Vortechs Helicopter analyst wrote in July 2008 and 
referred to his prior letter in December 2006.  He now 
considered the crash data to a body of data from the United 
States Army's Aeromedical Research Laboratory as specifically 
pertained to the type of helicopter involved in the crash.  
This led to the conclusion that the subject mishap was 
indicative of the probability of significant injury and 
cranial and vertebral injury of highest probability for the 
cockpit crew of the helicopter.  He noted the considerable 
weight of evidence suggestive of highly probable vertebral 
injury in the Veteran's case.  He found that the kinetics of 
the crash did not reconcile with the VA doctor's findings.  

The Veteran testified in October 2008 that he had been 
involved in a helicopter crash in 1962 during a 
demonstration.  The Veteran stated that on the day of the VA 
examination the examiner stated that he did not have time to 
go through documentation that the Veteran had submitted.  He 
contends that the examiner, although his report states that 
the records were examined, had not examined the file in 
depth.  The Veteran discussed the evidence he had submitted 
and the credentials of the persons who had provided analysis 
of the helicopter crash.  The Veteran related that after 
service, he began to have headaches which have continued to 
the present.  He also suffered with neck pain.  He related 
that he had not complained about injuries after the crash in 
order not to place his flight status in question.  He could 
not recall the name of doctors from whom he had sought 
medical treatment many years earlier.  The Veteran testified 
that the severe neck pain started in 1999 and that a complete 
medical record had been submitted.  He described his current 
treatment for the neck pain.  

A private medical physician, Dr. J.H.D., wrote in November 
2008 that he had treated the Veteran for severe headaches and 
neck pain from 1985 to 2004.  The headaches evidently began 
in 1968 and the Veteran had been seen by other physicians 
during this period in various places where he had lived.  
Based on a review of the bio-medical crash reports of Dr. 
D.F.S. and the analyst at Vortech Helicopter Analytics as 
well as the neuro-surgical report of Dr. M.D.F., it was his 
professional opinion that the helicopter crash with the 
amount of vertical impact contributed to the Veteran's 
headaches and neck pain.  

Upon careful review of all the evidence of this case, the 
Board finds that entitlement to service connection for a 
cervical spine disability is established.  The Board finds 
that the evidence clearly shows that the Veteran was involved 
in a helicopter crash in 1962.  The Veteran is competent to 
report that he experienced neck pain and headaches after the 
helicopter crash which continued over the years.  The pilot 
of the helicopter has referred to the hard impact on crashing 
and described having intermittent back and neck problems 
since that time.  The Veteran's wife attested to the 
Veteran's complaints of back pain and bruises to the backs of 
his thighs upon his return.  In addition, a lumbar spine 
disability has been determined to be related to the crash and 
has been service-connected.  Also in support of his claim are 
lay statements attesting to neck symptoms manifested post 
service and worsening over time.  

The crash analyses conclude that based on the severity of the 
February 1962 crash, spinal injuries or significant injury 
would result.  Injury Analysis, LLC wrote that most aircrew 
members exposed to such crash forces incur overt spinal 
injury or develop subsequent degenerative spinal changes.  
Vortechs Helicopter Analytics concluded that the subject 
mishap was indicative of the probability of significant 
injury and cranial and vertebral injury of highest 
probability for the cockpit crew of the helicopter.  

With consideration given to the forces and orientation of the 
subject crash, the injuries typically associated with such an 
impact of a UH-1 helicopter as stated in the crash analysis 
reports, and that a lumbar spine disability was manifested 
shortly after the crash, it is reasonable to conceive that 
the injury the Veteran sustained in service severely impacted 
his spine.  Significantly, the Veteran had not reported 
sustaining any trauma to his cervical spine aside from the 
trauma sustained during service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Evidence against the claim is the VA examiner's opinion that 
the Veteran's cervical spine disability was less likely than 
not caused by the helicopter crash based on the fact that the 
Veteran did not report cervical symptoms until 30 years after 
the crash.  However, that opinion makes no reference to the 
reports from aircraft crash analysis experts or other private 
medical opinions and made no attempt to reconcile those 
findings with the opinion offered. 

Despite that a cervical spine disability is not documented in 
the Veteran's service records, within the presumptive period, 
or for many years thereafter, the evidence in support of the 
Veteran's claim, namely, the reports from aircraft crash 
analysis experts and private doctors have provided a link 
between the Veteran's current cervical spine disability and a 
helicopter crash in service.  

The Board finds more probative the medical opinion of the 
private doctors.  Based on the Veteran's history of the crash 
and that he had chronic neck pain since that time, Dr. M.D.F. 
believed that it was reasonable to a certain degree of 
medical reliability that the cervical spine symptoms were 
initiated by an injury at the time of the helicopter crash.  
Based on the Veteran's history of a helicopter accident in 
1962, Dr. M.N.'s impression was that his cervical spine 
disability was likely to have been initiated by a fairly 
severe acceleration-deceleration injury as a young man.  

Other medical opinions, which were based, in part, on the 
reports from aircraft crash analysis experts, are considered 
the most probative.  Dr. M.V.O., after review of documented 
evaluation of the helicopter crash, felt it was consistent 
that the Veteran's neck condition was related to the 1962 
accident.  Dr. D.F.S., with experience both as a flight 
surgeon and accident investigator, concluded there was a high 
probability that the Veteran's spinal degenerative problems 
documented had their genesis in the subject crash and/or in 
his occupational exposure to over 800 hours of helicopter 
flying.  His opinion was based on his analysis of the crash 
investigation report, the Veteran's medical record, and upon 
his extensive investigations into the consequences of 
helicopter crashes and aircrew exposure to the helicopter 
operational environment.  Dr. J.H.D.'s professional opinion 
that the helicopter crash with the amount of vertical impact 
contributed to the Veteran's headaches and neck pain was 
based on a review of the bio-medical crash reports of Dr. 
D.F.S. and the analyst at Vortech Helicopter Analytics as 
well as the neuro-surgical report of Dr. M.D.F..  

After a review of the record, the Board finds that the 
evidence in this case supports the Veteran's claim.  The 
Veteran in this case has provided credible testimony 
regarding the incurrence of a cervical spine injury in 
service which is consistent with the circumstances of a 
helicopter crash in service.  Post-service clinical records 
show complaints of headaches and cervical spine problems.  
That evidence, combined with the multiple positive opinions 
finding a relationship between the Veteran's current 
diagnosis of DDD of the cervical spine and the in-service 
helicopter accident, supports the award of service connection 
for a cervical spine disability. 

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran's cervical spine disability was 
incurred in service and service connection for a cervical 
spine disability is granted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Left lower extremity radicular pain

In August 2005, the Veteran claimed service connection for a 
left leg disability shown as radicular pain.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for left lower 
extremity radicular pain.

Service medical records are negative for complaints, findings 
or diagnosis of left lower extremity radicular pain.  Service 
medical records show at his entrance examination in April 
1959, a July 1959 examination for flying status, a June 1960 
examination, and a November 1961 annual flight examination, 
the clinical evaluation was normal for his spine and lower 
extremities.  In February 1962, when seen after a helicopter 
accident, the Veteran had no injuries except for a bruise on 
the left shin.  He had normal motion of the spine and lower 
extremities.  At a separation examination in June 1962, the 
clinical evaluation was normal for the Veteran's lower 
extremities and neurologic system.  Although a left shin 
bruise was noted in February 1962 after a helicopter 
accident, no findings or diagnosis of a left leg disability 
were shown at his separation examination in June 1962.  
Therefore, the Board finds that a chronic acquired left lower 
extremity disability is not shown in service.  

Furthermore, there is no medical evidence of record showing 
that radicular pain of the left lower extremity due to 
organic disease of the nervous system manifested to a 
compensable degree within one year following separation from 
active service.  Therefore service connection is not 
warranted on a presumptive basis.

Post service medical records show when seen in 1987, the 
Veteran complained of low back pain and left leg pain.  He 
underwent lumbar spine surgery in 1987.  At an August 1992 
private neurosurgical consultation at which the Veteran 
complained of pain in his back and right leg, he gave a 
history of a lumbar disc operation in 1987 on the left side 
with improvement of his symptoms and basically no 
difficulties until the new pain, on the opposite side, was 
noted in June 1992.  It appeared symptomatically the Veteran 
was having difficulty with the L5-S1 disc but it was now 
referable to his right side where it previously involved the 
left.  No diagnosis of left lower extremity radicular pain 
was provided.  

The Veteran underwent private arthroscopic surgery in 
February 1998 of his left knee.  When seen for follow-up for 
his left knee, it was noted that he was having pain and 
discomfort in his back and some sciatica.  A March 1998 entry 
reflects he was having quite a bit of pain and discomfort in 
his sciatic nerve distribution.  Later that month, he 
reported that the pain in his left buttock, posterior thigh 
and calf was slowly resolving.  He was not having significant 
pain in his back.  Passive range of motion of his hips did 
not cause him pain.  The impression was that his lumbar 
radiculopathy appeared to be resolving.  

In an August 2006 lay statement from the Veteran's wife she 
recalled when the Veteran returned shortly after the crash he 
complained of pain in his low back and she observed some 
bruises on the back of his thighs.  She observed the 
Veteran's symptoms of severe low back pain later moved into 
his legs.  She stated that the only incident or accident that 
could have affected his back was the Army helicopter crash in 
Panama in 1962.  

At a VA examination in June 2007, the Veteran reported having 
lumbar surgery in 1987 which helped radicular pain 
substantially.  He did not report having radiating pain to 
the left lower extremity and denied having limitation to 
walking.  His gait was described as normal.  A diagnosis of 
left lower extremity radicular pain was not shown.  

Although the Veteran appeared at a personal hearing in 
October 2008, his testimony did not address the issue of left 
lower extremity radicular pain.

The Board recognizes the contentions of the Veteran and his 
spouse as to the diagnosis and relationship between the 
appellant's service and the claimed left lower extremity 
radicular pain.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, Vet. App. 398 
(1995).  As a layperson, however the Veteran and his spouse 
are not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a result, these 
assertions do not constitute competent medical evidence that 
the Veteran has left lower extremity radicular pain that is 
linked to service or to an incident in service.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002).  However, in this case, although radicular pain 
of the left lower extremity was previously shown, there is no 
competent medical evidence of a current diagnosis of 
radicular pain of the left lower extremity.  Medical evidence 
shows that the radicular pain of the left lower extremity 
shown in 1987 prior to lumbar surgery and in 1998 after left 
knee surgery had resolved.  In the absence of proof of a 
present disability there can be no valid claim on a direct or 
secondary basis.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The Board notes that a July 2007 rating decision granted 
service connection separately for thoracolumbar degenerative 
disc disease.  As the Veteran has established service 
connection for a low back disorder any neurological 
symptomatology related to that disorder would be 
symptomatology of a service-connected disability and 
neurologic disability due to a thoracolumbar disability can 
be rated as part of that disability, if shown by the evidence 
of record.  

Based upon the foregoing, the Board finds that the competent 
medical evidence does not support a finding that the Veteran 
currently has left lower extremity radicular pain which has 
been linked to service or to a service-connected disability.  
Lacking a current medical diagnosis of left lower extremity 
radicular pain which can be linked to service or to a 
service-connected disability, service connection must be 
denied.  The Board finds that the preponderance of the 
evidence is against the claim for service-connection for left 
lower extremity radicular pain and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a cervical spine disability is 
granted.  

Service connection for left lower extremity radicular pain is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


